Citation Nr: 0948479	
Decision Date: 12/24/09    Archive Date: 01/05/10

DOCKET NO.  08-08 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen, or official service department records have been 
submitted to reconsider, a claim of entitlement to service 
connection for bilateral hearing loss.

2.  Entitlement to service connection for residuals of a left 
foot fracture.

3.  Entitlement to service connection for residuals of a 
right collar bone fracture.

4.  Entitlement to service connection for residuals of a left 
elbow fracture.


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1944 to May 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The issues of entitlement to service connection for bilateral 
hearing loss, residuals of a left foot fracture, residuals of 
a right collar bone fracture, and residuals of a left elbow 
fracture are addressed in the remand portion of the decision 
below and are remanded to the RO via the Appeals Management 
Center, in Washington, DC.


FINDINGS OF FACT

1.  In March 2003, the RO denied the Veteran's initial claim 
of entitlement to service connection for bilateral hearing 
loss.  Although provided notice of this decision that same 
month, the Veteran did not perfect an appeal thereof.

2.  In August 2007, additional service records were retrieved 
by the RO from the National Personnel Records Center.  These 
records existed at the time of the RO's March 2003 denial of 
the Veteran's original claim seeking service connection for 
bilateral hearing loss, and the RO's inability to obtain 
these records at an earlier time was not due to the Veteran's 
failure to provide the RO with sufficient information.


CONCLUSION OF LAW

The criteria for reconsidering the Veteran's claim seeking 
service connection for bilateral hearing loss have been met.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(c) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has certain statutory and regulatory duties to notify and 
assist veterans.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2009).  Without deciding whether the notice and development 
requirements of VCAA have been satisfied in the present case, 
the Board is not precluded from adjudicating the issue 
involving the Veteran's claim of whether new and material 
evidence has been submitted to reopen, or official service 
department records have been submitted to reconsider, his 
claim of entitlement to service connection for bilateral 
hearing loss because the claim is being remanded for 
reconsideration.  As such, this decision poses no risk of 
prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. 
App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).

Historically, the Veteran served on active duty from March 
1944 to May 1946.  According to his Form DD 214, the 
Veteran's military occupation was Signalman.  Service 
personnel records indicated that the Veteran also served as 
an "Armed Guard" aboard the S.S. Sandy Creek.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  Service connection for certain chronic 
diseases, including sensorineural hearing loss, will be 
rebuttably presumed if they are manifest to a compensable 
degree within the year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).  


Service connection may also be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service.  38 U.S.C.A. § 1113(b); 
38 C.F.R. 
§ 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of 
inservice occurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between an inservice injury 
or disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet 
App. 341, 346 (1999).

In December 2002, the Veteran submitted his initial claim of 
entitlement to service connection for bilateral hearing loss, 
which was denied in March 2003.  The basis of that denial was 
that the Veteran's service treatment records were negative 
for complaints or diagnoses of bilateral hearing loss.  
Moreover, the March 2003 denial was based on a finding that 
evidence had neither been submitted nor obtained that 
demonstrated that the Veteran's then current bilateral 
hearing loss occurred in or was due to his active duty 
service, or manifested to a compensable degree with 1 year 
from service discharge.  That same month, the RO issued the 
Veteran a letter notifying him of the decision.  Thereafter, 
the Veteran did not perfect an appeal and, thus, the March 
2003 decision is final.  See 38 U.S.C.A. § 7105(a); 38 C.F.R. 
§§ 20.201, 20.302 (2009).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  If the claim is so 
reopened, it will be reviewed on a de novo basis.  38 
U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither 


cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In addition to new and material evidence, 38 C.F.R. § 
3.156(c) provides that at any time after VA issues a decision 
on a claim, if VA receives or associates with the claims file 
relevant official service department records that existed and 
had not been associated with the claims file when VA first 
decided the claim, VA will reconsider the claim, 
notwithstanding paragraph (a) of this section.  Further, 38 
C.F.R. 
§ 3.156(c)(i)(3) provides that an award made based all or in 
part on the records identified by paragraph (c)(1) of this 
section is effective on the date entitlement arose or the 
date VA received the previously decided claim, whichever is 
later, or such other date as may be authorized by the 
provisions of this part applicable to the previously decided 
claim.

In June 2007, the Veteran submitted a claim to reopen the 
issue of entitlement to service connection for bilateral 
hearing loss.  In the October 2007 rating decision, the RO 
found that new and material evidence had not been presented 
to reopen the Veteran's claim.  Such determinations, however, 
are not binding on the Board, and the Board must first decide 
whether new and material evidence has been received to reopen 
the claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. 
Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) 
(holding that Board reopening is unlawful when new and 
material evidence has not been submitted).  Because the March 
2003 rating decision is the last final disallowance, the 
Board must review all of the evidence submitted since that 
action to determine whether the Veteran's claim for service 
connection should be reopened and re-adjudicated on a de novo 
basis.  Evans, 9 Vet. App. at 282-83.

In support of Veteran's claim to reopen, additional service 
treatment records were retrieved by the RO from the National 
Personnel Records Center in August 2007.  These records 
existed at the time of the RO's March 2003 denial of the 
Veteran's original claim seeking service connection for 
bilateral hearing loss, and the RO's inability to obtain 
these records at an earlier time was not due to the Veteran's 
failure to provide the RO with sufficient information.  
Accordingly, reconsideration 


of the claim for service consideration for bilateral hearing 
loss is warranted.  38 C.F.R. § 3.156(c).  As the RO did not 
consider the Veteran's claim herein on the merits, this 
matter will be returned to the RO for additional development 
and consideration.


ORDER

Reconsideration of the Veteran's original claim of 
entitlement to service connection for bilateral hearing loss 
is warranted, and the appeal is granted to that extent only.


REMAND

As noted above, reconsideration of the Veteran's original 
claim seeking service connection for bilateral hearing loss 
is required pursuant to 38 C.F.R. § 3.156(c).  Therefore, the 
RO should readjudicate this claim on the merits.

In his November 2007 notice of disagreement, the Veteran 
requested that the RO send him a copy of his service 
treatment records.  A review of the claims file does not 
indicate that this request was ever addressed by the RO.  
VA's duty to assist includes helping the Veteran obtain 
records in the custody of a federal department or agency.  
See 38 U.S.C.A. §§ 5103A(d), 5702 (West 2002); 38 C.F.R. §§ 
1.526, 3.159(c)(2) (2009); see also Pelegrini v. Principi, 18 
Vet. App. 112, 120 (2004).  As such, with respect to each of 
the Veteran's service connection claims at issue herein, a 
remand is warranted in order for the RO to send the Veteran a 
copy of his service treatment records.

In February and November 2009, the Veteran submitted 
statements wherein he asserted that his claimed inservice 
injuries would be documented in the S.S. Sandy Creek's deck 
log from October 12, 1944 to February 26, 1946.  To date, a 
request to the appropriate agency for this log has not been 
undertaken.  As such, a remand is warranted in order for the 
RO to attempt to obtain the S.S. Sandy Creek's deck log.

With respect to the Veteran's claims of entitlement to 
service connection for bilateral hearing loss, residuals of a 
right collar fracture, and residuals of a left elbow 
fracture, the Board finds that a remand for medical 
examinations and opinions is required to comply with VA's 
duty to assist.  VA's duty to assist includes providing a 
medical examination when it is necessary to make a decision 
on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  The 
Veteran was not provided with an examination pursuant to any 
of these three service connection claims.  Such development 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim, but (1) contains competent evidence of diagnosed 
disability or symptoms of disability, (2) establishes that 
the Veteran suffered an event, injury or disease in service, 
or has a presumptive disease during the pertinent presumptive 
period, and (3) indicates that the claimed disability may be 
associated with the inservice event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. § 
3.159(c)(4); see also McLendon, 20 Vet. App. at 83-86.  Here, 
the evidence of record consists of post-service treatment 
reports that included current diagnoses of bilateral hearing 
loss, a painful and deformed right collar bone, and a painful 
and deformed left elbow.  The evidence of record also 
included a current diagnosis of osteoarthritis, but at an 
unstated location.  Further, the Veteran's lay statements and 
testimony, in addition to his service personnel records 
indicating that he served an "Armed Guard," is sufficient 
evidence to support a finding that he was exposed to 
inservice acoustic trauma in the form of gun fire.  Moreover, 
the Veteran's statements and testimony, in addition to the 
private treatment report wherein "old fractures" were 
noted, is sufficient evidence that he experienced inservice 
injuries to his right collar bone and left elbow.  The 
evidence of record is silent as to the etiological 
relationships, if any, between the Veteran's inservice 
injuries, including acoustic trauma, and his current 
bilateral hearing loss and painful and deformed right collar 
bone and left elbow.  Accordingly, medical opinions are 
required.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (noting that when the medical evidence of record is 
insufficient, in the opinion of the Board, or of doubtful 
weight or credibility, the Board must supplement the record 
by seeking an advisory opinion or ordering a medical 
examination).

Accordingly, the case is remanded for the following actions:

1.  The RO must submit a request to the 
Modern Military Branch, National Archives, 
located at 8601 Adelphi Road, College 
Park, Maryland 20740, for the S.S. Sandy 
Creek's deck log.  The RO must also submit 
a request to the Department of Navy, Naval 
Historical Center, located at 805 Kidder 
Breese, SE, Washington Navy Yard, 
Washington, DC 20374-5060, for the S.S. 
Sandy Creek's deck log.  If, after making 
reasonable efforts to obtain the 
identified records, the RO is unable to 
secure same, the RO must notify the 
Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken by 
the RO with respect to the claim.  The 
Veteran must then be given an opportunity 
to respond.

2.  After receiving a response from the 
agencies listed in paragraph 1, the RO 
must send the Veteran a copy of all of his 
service treatment and personnel records 
and, if obtained, a copy of the S.S. Sandy 
Creek's deck log.  Documentation that the 
RO sent the Veteran his service treatment 
records must then be associated with the 
claims file.

3.  The RO must contact the Veteran to 
provide him an opportunity to identify all 
VA and non-VA medical providers who have 
treated him for bilateral hearing loss, 
residuals of a left foot fracture, 
residuals of a right collar bone fracture, 
and residuals of a left elbow fracture 
during the course of this appeal.  The RO 
must then obtain copies of the related 
medical records that are not already in 
the claims file.  All attempts to secure 
this evidence must be documented in the 
claims file by the RO.  If, after making 
reasonable efforts to obtain the 
identified records, the RO 


is unable to secure same, the RO must 
notify the Veteran and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the claim.  
The Veteran must then be given an 
opportunity to respond.

4.  The RO must make arrangements with the 
appropriate VA medical facility for the 
Veteran to be afforded comprehensive 
examinations to assess the Veteran's 
bilateral hearing loss, residuals of a 
right collar bone fracture, and residuals 
of a left elbow fracture.  All pertinent 
symptomatology and findings must be 
reported in detail.  All indicated tests 
and studies must be performed.  The claims 
folder and a copy of this remand must be 
made available to the examiner for review 
in conjunction with the examination.  The 
examiner must review all the evidence of 
record, including the Veteran's service 
records.  After a review of the entire 
evidence of record, the examiner must 
render an opinion as to whether any 
currently diagnosed bilateral hearing 
loss, residuals of a right collar bone 
fracture, or residuals of a left elbow 
fracture are related to the Veteran's 
military service.  A complete rationale 
for any opinion expressed, to include 
citation to specific medical documents in 
the claims file and supporting clinical 
findings, must be included in the 
examination report.  If the examiner 
cannot render an opinion without resorting 
to speculation, the examiner must 
thoroughly explain why speculation is 
required.  The report prepared must be 
typed.

5.  The RO must notify the Veteran that it 
is his responsibility to report for any 
examination scheduled and to cooperate in 
the development of the claim.  The 


consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for any 
aforementioned examination, documentation 
must be obtained and associated with the 
Veteran's claims file that shows that 
notice scheduling any examination was sent 
to the last known address.  Documentation 
must also be obtain and associated with 
the Veteran's claims file that indicates 
whether any notice that was sent was 
returned as undeliverable.

6.  Once the above actions have been 
completed, the RO must re-adjudicate the 
Veteran's claims on appeal, taking into 
consideration any newly acquired evidence.  
Further, the RO must reconsider the 
Veteran's claim for entitlement to service 
connection for bilateral hearing loss on 
the merits pursuant to 38 C.F.R. 
§ 3.156(c).  If any benefit remains 
denied, a supplemental statement of the 
case must be provided to the Veteran.  
After the Veteran has had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

7.  THE BOARD NOTES THAT THE VETERAN'S 
APPEAL IS ADVANCED ON THE DOCKET.  These 
claims must be afforded expeditious 
treatment.  The law requires that all 
claims that are remanded by the Board of 
Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for 
additional development or other 
appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).

No action is required by the Veteran until he receives 
further notice; however, the Veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


